             Case 2:18-cv-01543-RAJ Document 52 Filed 12/11/18 Page 1 of 4

                                                               Honorable Judge Richard A. Jones


 1
 2
 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                                        No. 2:18-cv-01543-RAJ
 9
                            Plaintiff,                       NOTICE OF CHANGE OF
10                                                           ADDRESS
                   v.
11
     MITSUBISHI AIRCRAFT CORPORATION,
12   MITSUBISHI AIRCRAFT CORPORATION
     AMERICA INC., AEROSPACE TESTING
13
     ENGINEERING & CERTIFICATION INC.,
14   MICHEL KORWIN-SZYMANOWSKI,
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                          Defendants.
18
19           TO:            The Clerk of the Court

20           AND TO:        All Counsel of Record

21           PLEASE TAKE NOTICE that Erin Lindsay Calkins, Attorney for Bombardier Inc.,

22   has changed address and is now at Christensen O’Connor Johnson Kindness PLLC, 1201

23   Third   Avenue,     Suite   3600,    Seattle,   WA 98101-3029;   and   the email   address:

24   lindsay.calkins@cojk.com. Plaintiff requests that the Court update the docket accordingly

25   with the new address for Erin Lindsay Calkins.

26
27


     NOTICE OF CHANGE OF ADDRESS (2:18-cv-
     01543-RAJ) - 1
            Case 2:18-cv-01543-RAJ Document 52 Filed 12/11/18 Page 2 of 4




 1         Dated this 11th day of December, 2018.

 2
                                               CHRISTENSEN O'CONNOR
 3                                             JOHNSON KINDNESSPLLC
 4

 5
 6                                             s/ Erin Lindsay Calkins
                                               Erin Lindsay Calkins, WSBA No.: 44,217
 7
                                               John D. Denkenberger, WSBA No.: 25,907
 8                                             Brian F. McMahon, WSBA No.: 45,739
                                               Christensen O’Connor Johnson KindnessPLLC
 9                                             1201 Third Avenue, Suite 3600
                                               Seattle, WA 98101-3029
10
                                               Telephone: 206.682.8100
11                                             Fax: 206.224.0779
                                               E-mail: lindsay.calkins@cojk.com,
12                                             john.denkenberger@cojk.com,
                                               brian.mcmahon@cojk.com, litdoc@cojk.com
13
14                                             Attorneys for Plaintiff Bombardier Inc.

15
16

17
18
19
20
21
22

23
24
25
26
27


     NOTICE OF CHANGE OF ADDRESS (2:18-cv-
     01543-RAJ) - 2
             Case 2:18-cv-01543-RAJ Document 52 Filed 12/11/18 Page 3 of 4




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on December 11, 2018, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing to

 4   the following:

 5   Jerry A. Riedinger             Mack H. Shultz                  Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                PERKINS COIE LLP
     Email:                         Email:                          Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com         MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com     docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com         jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation America Inc.
15
16
     Richard J. Omata                               Mark A. Bailey
17   KARR TUTTLE CAMPBELL                           KARR TUTTLE CAMPBELL
     Email: romata@karrtuttle.com                   Email: mbailey@karrtuttle.com
18   jnesbitt@karrtuttle.com                        jsmith@karrtuttle.com
     swatkins@karrtuttle.com                        mmunhall@karrtuttle.com
19
                                                    sanderson@karrtuttle.com
20
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
21   Szymanowski, Laurus Basson, and Cindy Dornéval
22

23                                               s/ Erin Lindsay Calkins
                                                 Erin Lindsay Calkins, WSBA No.: 44,217
24                                               John D. Denkenberger, WSBA No.: 25,907
                                                 Brian F. McMahon, WSBA No.: 45,739
25                                               Christensen O’Connor Johnson KindnessPLLC
                                                 1201 Third Avenue, Suite 3600
26
                                                 Seattle, WA 98101-3029
27                                               Telephone: 206.682.8100


     NOTICE OF CHANGE OF ADDRESS (2:18-cv-
     01543-RAJ) - 3
            Case 2:18-cv-01543-RAJ Document 52 Filed 12/11/18 Page 4 of 4



                                             Fax: 206.224.0779
 1                                           E-mail: lindsay.calkins@cojk.com,
 2                                           john.denkenberger@cojk.com,
                                             brian.mcmahon@cojk.com, litdoc@cojk.com
 3
                                             Attorneys for Plaintiff Bombardier Inc.
 4

 5
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27


     NOTICE OF CHANGE OF ADDRESS (2:18-cv-
     01543-RAJ) - 4
